Citation Nr: 1706946	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  93-03 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to December 17, 2009 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to December 17, 2009 for the grant of a 10 percent disability rating for hemorrhoids.

3.  Entitlement to an initial disability rating greater than 10 percent for ischemic heart disease prior to December 17, 2009, and a staged initial rating greater than 30 percent from December 17, 2009.

4.  Entitlement to an initial disability rating greater than 30 percent for PTSD.

5.  Entitlement to an increased rating greater than 10 percent for hemorrhoids.

6.  Entitlement to an increased rating greater than 20 percent for right hip arthritis.

7.  Entitlement to an initial disability rating greater than 10 percent for a post radical prostatectomy scar.

8.  Entitlement to a compensable rating for status post hemopneumothorax and chest tube placement with residual scar (right thorax scar).

9.  Entitlement to a compensable rating for hepatitis.

10.  Entitlement to an effective date prior to December 17, 2009 for the grant of entitlement to Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35.

11.  Entitlement to an increased rating greater than 40 percent for residuals of a lumbosacral nerve root injury with radiculopathy and history of reflex sympathetic dystrophy.

12.  Entitlement to an increased rating for residuals of a pelvic fracture and separation of the symphysis pubis with low back pain, rated as 10 percent disabling prior to January 16, 2004 and 40 percent disabling from January 16, 2004, to include whether a reduction to 20 percent, effective July 1, 2016, was proper.

13.  Entitlement to an increased rating greater than 60 for prostate cancer residuals, to include restoration of a 100 percent rating for prostate cancer, from May 1, 2010.

14.  Entitlement to restoration of a separate rating for neurogenic bladder associated with prostate cancer residuals.

15.  Entitlement to restoration of special monthly compensation (SMC) at the housebound rate from May 1, 2010.

16.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to October 20, 2006.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to September 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 1991, November 2009, February 2010, and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Offices in St. Petersburg, Florida and Winston-Salem, North Carolina (RO).  Jurisdiction of the Veteran's claims file rests with the RO in Winston-Salem, North Carolina.

The Board observes that additional evidence has been associated with the Veteran's claims file since the RO last considered the issues on appeal in January 2014 and October 2014.  Specifically, VA treatment records dated from June 2010 through December 2013 and August 2014 through October 2015 as well as lay statements from the Veteran and his wife have been associated with the claims file.  This evidence was not of record at the time of the RO's January 2014 statement of the case or October 2014 supplemental statements of the case, and thus has not been considered by the RO.  However, review of this evidence reveals that it is not pertinent to the Veteran's claims for entitlement to an effective date earlier than December 17, 2009 for the award of service connection for PTSD; entitlement to an effective date earlier than December 17, 2009 for the assignment of a 10 percent rating for hemorrhoids; entitlement to an initial evaluation greater than 10 percent for post-prostatectomy scar; entitlement to a compensable rating for a right thorax scar; and entitlement to an increased rating greater than 10 percent for hemorrhoids.  Although this evidence is, in part, the basis of the Remand for numerous other issues on appeal, as discussed below, the evidence has no bearing on the particular claims decided herein, and thus is not evidence pertinent to these claims.  See 38 C.F.R. § 20.1304(c) (2016) ("Evidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues.").  For this reason, the absence of a waiver as to such evidence and argument does not prejudice the Veteran in this case with respect to the issues decided herein.

In a June 2011 rating decision, the RO granted service connection for ischemic heart disease and awarded an initial disability rating of 10 percent, effective July 20, 2009, and a staged initial rating of 30 percent, effective December 17, 2009.  In his June 2012 notice of disagreement, the Veteran requested to appeal "an effective date prior to December 17, 2009, for the award of a 30 percent rating for Ischemic Heart Disease status post Myocardial Infarction . . . ."  Although phrased as a request for an earlier effective date of the 30 percent rating, the Veteran's request is actually a disagreement with the initial 10 percent disability rating assigned for ischemic heart disease.  As the Veteran did not request an effective date prior to July 20, 2009 for the grant of service connection for ischemic heart disease, the Board construes his notice of disagreement as a disagreement with the initial disability rating of 10 percent rather than the effective date assigned for the 30 percent disability rating.  Accordingly, this issue has been recharacterized on the title page of this decision.  Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009). 

The issues of entitlement to an increased rating for hepatitis, entitlement to restoration of a separate rating for neurogenic bladder, entitlement to an increased rating for ischemic heart disease, entitlement to an increased rating for residuals of prostate cancer, entitlement to an increased rating for right hip arthritis, entitlement to an increased rating for PTSD, entitlement to an increased rating for residuals of a lumbosacral nerve root injury with radiculopathy and a history of reflex sympathetic dystrophy (RSD), entitlement to an increased rating for residuals of a pelvic fracture and separation of the symphysis pubis with low back pain, entitlement to a TDIU prior to October 20, 2006, entitlement to restoration of SMC at the housebound rate from May 1, 2010, and entitlement to an effective date earlier than December 17, 2009 for basic eligibility for DEA benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On December 17, 2009, the Veteran filed an informal claim seeking entitlement to service connection for PTSD.

2.  On November 18, 2010, the Veteran underwent a VA examination.  The VA examiner diagnosed PTSD and opined that the Veteran's PTSD was caused by in-service stressors related to fear of hostile military or terrorist activity.

3.  VA received a claim for an increased rating for hemorrhoids on December 17, 2009.

4.  The one-year period prior to the December 17, 2009 informal claim does not reflect a factually ascertainable increase in severity of the Veteran's hemorrhoids.

5.  The objective clinical findings show that the Veteran has constant hemorrhoids with excessive redundant tissue but there is no evidence of persistent bleeding and secondary anemia or fissures.

6.  Since the initial grant of service connection, the evidence of record shows that the Veteran has one linear post-prostatectomy scar measuring 11 cm. by 2 cm., which was painful but not deep or unstable, and did not cause limitation of motion or function.

7.  The right thorax scar measures 3 cm. by 0.3 cm., is linear, is not painful or unstable, is not manifested by an area of at least 6 square inches (39 square centimeters), and does not cause any impairment in function.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier than December 17, 2009 for the award of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

2.  The criteria for an effective date earlier than December 17, 2009 for the assignment of a 10 percent rating for hemorrhoids have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.156(b), 3.160, 3.400 (2016).

3.  The criteria for an increased rating greater than 10 percent for internal and external hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2016).

4.  The criteria for an initial evaluation greater than 10 percent for post-prostatectomy scar have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).

5.  The criteria for the assignment of a compensable rating for a right thorax scar have not been met.  §§ 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist have been met in this case with respect to the issues of entitlement to an increased rating for a right thorax scar and entitlement to an increased rating for hemorrhoids.  Letters dated in December 2009 and June 2010 satisfied the duty to notify provisions as to the claims decided herein.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120   (2004). 

With respect to the issues of entitlement to an initial rating greater than 10 percent for post radical prostatectomy scar; entitlement to an effective date prior to December 17, 2009 for the grant of service connection for PTSD; and entitlement to an effective date prior to December 17, 2009 for the award of a 10 percent disability rating for hemorrhoids, these matters stem from a notice of disagreement to the rating decision which granted service connection and assigned the ratings and effective dates assigned therein.  As such, no further VCAA notice was required.  38 C.F.R. § 3.159(b)(3).  Rather, VA's duty to notify under 38 U.S.C.A. §§ 5106 and 7105 were met as the Veteran was provided a copy of the rating decisions and statement of the case.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A January 2011 letter from the Social Security Administration (SSA) reflects that the SSA had no records pertinent to the Veteran.  Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran was most recently afforded VA examinations assessing the severity of his post prostatectomy scar in March 2014 and his right thorax scar and hemorrhoids in November 2010.  38 C.F.R. § 3.159(c)(4).  Toward that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations provided are adequate in this case, as they provide subjective and objective findings sufficient to rate the severity of the Veteran's post prostatectomy scar, post hemopneumothrorax and chest tube placement scar, and hemorrhoids under the pertinent diagnostic code rating criteria.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  

The Board acknowledges the argument made by the Veteran's representative that the March 2014 VA examination was inadequate because it was not as full and complete as prior examinations and because the examiner did not comment on the Veteran's lay statements.  However, the March 2014 was based on objective examination of the Veteran's scar sufficient to rate the severity of the scar under the pertinent rating criteria, and addresses his lay statements that his scar was painful.  Therefore, the Board finds that the March 2014 VA examination for the post prostatectomy scar was adequate.  For the foregoing reasons, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met.

There is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

I.  Earlier Effective Date Claims

The assignment of effective dates of awards is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the Veteran's appeal was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the old regulations, "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015); see also Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2016).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

There is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998) (the mere presence of medical evidence of a condition does not establish an intent on the part of the veteran to seek service connection for the disability).

a.  Effective Date Prior to December 17, 2009 for 
Grant of Service Connection for PTSD

On December 17, 2009, the Veteran filed an informal claim seeking entitlement to service connection for PTSD.  At that time, the Veteran stated that his PTSD was due to military service in South Vietnam in 1969 and 1970.  In a stressor statement submitted several days later, he reported the stressors that he was exposed to during his military service.

In a June 2011 rating decision, the RO granted service connection for PTSD, and awarded a 30 percent disability rating, effective December 17, 2009, the date of the Veteran's informal claim.  

After a thorough review of the evidence of record, the Board concludes that an effective date earlier than December 17, 2009 is not warranted for the Veteran's service-connected PTSD.  In this case, the effective date of the award was set as December 17, 2009, the date of receipt of an informal claim for service connection for PTSD.  

As noted, the appropriate effective date is the later of the date of claim or the date the disability arose.  In this case, service connection for PTSD was granted based upon a November 18, 2010 VA examination in which the VA examiner diagnosed PTSD based upon the Veteran's stressor which was related to fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3) (2016).  As November 18, 2010 is the date that the evidence first showed that the Veteran has PTSD which is related to his an in-service stressor which caused fear of hostile military or terrorist activity, November 18, 2010 is the date that entitlement to service connection for PTSD arose.  

There is no evidence in the claims file that the Veteran filed a formal or informal claim for benefits for entitlement to service connection for PTSD prior to December 17, 2009.  As the proper effective date is either the date of claim (December 17, 2009) or the date entitlement arose (November 18, 2010), whichever is later, an effective date prior to December 17, 2009 is not warranted for the grant of service connection for PTSD.

In sum, the evidence does not establish any basis for assigning an effective date earlier than December 17, 2009 for the grant of service connection for PTSD.  The Veteran's appeal of this issue must be denied.  38 C.F.R. § 3.400.

	

b.  Effective Date Prior to December 17, 2009 for
 Grant of 10 Percent Rating for Hemorrhoids

With respect to procedural history, a May 1989 rating decision granted entitlement to service connection for hemorrhoids, and assigned a noncompensable rating, effective February 23, 1988.  A notice of disagreement was not received within one year of notification of the rating decision, and relevant evidence was not received within one year of notification of the May 1989 rating decision.  The decision is final.  38 C.F.R. § 20.1103 (2016). 

In November 1991, the Veteran filed a claim for entitlement to an increased rating for hemorrhoids.  In a December 1991 rating decision, a compensable rating for hemorrhoids was denied.  The Veteran did not file a notice of disagreement within one year of notification of the December 1991 rating decision, and relevant evidence was not received within one year of notification of the rating decision.  Accordingly, the December 1991 rating decision is final.  Id.

On December 17, 2009, VA received an informal claim for an increased rating for hemorrhoids.  A June 2011 rating decision assigned a 10 percent disability rating, effective December 17, 2009, the date that VA received the Veteran's claim for an increased rating.  As such, the earliest effective date assignable in this case is December 17, 2009, the date that VA received the Veteran's claim for an increased rating.

An earlier effective date for an increased rating may be granted on the date of a factually ascertainable increase in the disability, if such increase occurred within the one-year period preceding the date of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The Board considered the evidence of record for the year prior to December 17, 2009, but the evidence does not indicate an increase in severity of the service-connected hemorrhoids.  Specifically, there is no evidence of large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences during the year prior to December 17, 2009.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2016).  Additionally, the evidence does not show hemorrhoids with persistent bleeding and with secondary anemia or with fissures.  Id.  The evidence does not show that the Veteran was treated for hemorrhoids during this time period.  Accordingly, an effective date prior to December 17, 2009 for the award of a 10 percent rating for hemorrhoids is not warranted. 

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


a.  Hemorrhoids

Service connection for hemorrhoids was granted in May 1989, and a noncompensable rating was assigned, effective February 23, 1988, under Diagnostic Code 7336.  In December 2009, the Veteran filed his current claim seeking an increased rating for hemorrhoids.  In a June 2011 rating decision, the RO granted an increased rating of 10 percent for the Veteran's hemorrhoids, effective December 17, 2009, under Diagnostic Code 7336.  The Veteran appealed the rating assigned.

The Veteran's hemorrhoid disability is currently rated as 10 percent disabling under Diagnostic Code 7336.  Diagnostic Code 7336 provides that assignment of a 10 percent rating is warranted for external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is warranted for external or internal hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2016).

The VA treatments from 2008 through 2015 are silent as to any complaints of or treatment for hemorrhoids.

In November 2010, the Veteran underwent a VA examination to assess the severity of his hemorrhoids.  The Veteran reported symptoms including anal itching, pain, and swelling.  He denied diarrhea, tenesmus, and perianal discharge.  He did not report leakage of stool.  He stated that he experienced hemorrhoids which were constantly present.  The Veteran reported a prior hospitalization for hemorrhoids in the late 1980's or early 1990's but denied any residual symptoms.  He also denied current treatment for his hemorrhoids and stated that he did not experience any overall functional impairment from the condition.

Rectal examination showed no evidence of ulceration, fissures, reduction of lumen, loss of rectal tonus, trauma, rectal bleeding, proctitis, infections, spinal cord injury, protrusion or loss of sphincter control.  The anal reflexes were normal.  External hemorrhoids were present on examination of the rectum and there was no evidence of bleeding.  There was evidence of frequent recurrence with excessive redundant tissue.  There were no rectal fistula on examination.  The examiner diagnosed hemorrhoids and noted the Veteran's reported history of recurring hemorrhoids with pain and itching.  Objective examination showed recurring hemorrhoids but there were no findings of anemia or malnutrition.

The Board finds that an increased rating greater than 10 percent is not warranted for the Veteran's hemorrhoids.  Under Diagnostic Code 7336, a maximum 20 percent rating is warranted for external or internal hemorrhoids with persistent bleeding and with secondary anemia or with fissures.  The evidence, consisting of the VA examination report, does not reflect secondary anemia or fissures.  Accordingly, an increased rating greater than 10 percent is not warranted.

As for other provisions under the Schedule, the Veteran's hemorrhoids have not been shown to result in stricture of the rectum or anus or prolapse of the rectum.  38 C.F.R. § 4.114, Diagnostic Codes 7333, 7334 (2016).  Accordingly increased or separate ratings are not warranted under those diagnostic codes. 


b.  Post Prostatectomy and Right Thorax Scars

The Veteran contends that he is entitled to a compensable evaluation for right thorax scar and an initial rating greater than 10 percent for a post prostatectomy scar.

The first rating decision in the claims file is dated December 1976.  The December 1976 rating decision notes that service connection was in effect for a right thorax scar, residual of drainage site for hemopneumothorax, and that a noncompensable rating was assigned, effective September 20, 1972, under 38 C.F.R. § 4.118, Diagnostic Code 7805.  It appears that there is an earlier rating decision which awarded service connection for this scar, but that it is not associated with the claims file.  A December 1991 rating decision denied a compensable evaluation for a right thoracic scar.  In December 2009, the Veteran filed his current claim seeking a compensable rating for the right thorax scar.  In a June 2011 rating decision, the RO denied a compensable evaluation for the right thorax scar.  The Veteran timely appealed this decision.

Service connection for a post-prostatectomy scar was granted in a November 2009 rating decision, and a noncompensable rating was assigned, effective August 19, 2009, under 38 C.F.R. § 4.118, Diagnostic Code 7804.  The Veteran filed a notice of disagreement to the November 2009 rating decision.  In a September 2010 rating decision, the RO granted an initial rating of 10 percent, and an earlier effective date for the grant of service connection of August 27, 2007.  In December 2010, he perfected his appeal.

The Board observes that VA revised the criteria for diagnosing and evaluating the skin, effective October 23, 2008.  73 Fed. Reg. 54708-12 (Sept. 23, 2008).  With regard to the revision made to the skin regulations effective October 23, 2008, the revised criteria apply to all applications for benefits received by VA on or after that date.  As the Veteran's claim for entitlement to an increased rating for a thorax scar was received in December 2009, only the revised regulations apply to this claim.  The award of service connection for a post-prostatectomy scar was granted based upon a routine VA examination to assess the severity of his prostate cancer, conducted in August 2009.  However, in a September 2010 rating decision, the RO awarded an earlier effective date of August 27, 2007, the date that the Veteran underwent a radical retropubic prostatectomy.  Accordingly, the Board will consider the Veteran's post prostatectomy scar under both the old rating criteria in effect prior to October 23, 2008 and the rating criteria in effect beginning October 23, 2008.  

Under the rating criteria in effect prior to October 23, 2008, Diagnostic Code 7804 provided for a maximum 10 percent evaluation for a superficial scar that is painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Under Diagnostic Code 7805, other scars of a miscellaneous nature are rated based on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008). 

Under the rating criteria in effect beginning October 23, 2008, Diagnostic Code 7800 for burn scars, scars due to other causes, or other disfigurement, of the head, face, or neck, a 10 percent rating is warranted for one character of disfigurement.  A 30 percent rating is for application when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2016).

The eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are: a scar of five or more inches (13 or more centimeters) in length; a scar at least one-quarter inch (.6 centimeters) wide at the widest part; surface contour of the scar elevated or depressed on palpation; a scar adherent to the underlying tissue; skin hypo-, or hyper-, pigmented in an area exceeding six square inches (39 square centimeters); abnormal skin texture (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); indurated and inflexible skin in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, Note 1 following Diagnostic Code 7800. 

Disabling effects other than disfigurement that are associated with an individual scar of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury are separately evaluated under the appropriate diagnostic code and 38 C.F.R. § 4.25 should be applied to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  Id., Note (4). 

Diagnostic Code 7801 pertains to burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear.  Where there is evidence of such a scar area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters), a 10 percent evaluation will be assigned.  A 20 percent evaluation is warranted where there is evidence of a scar area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2016).  Note (1) to Diagnostic Code 7801 defines a deep scar as one associated with underlying soft tissue damage.  Id.  

Under Diagnostic Code 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area or areas of 144 square inches (929 square centimeters) or greater, warrant a 10 percent rating.  Under Note (1) to Diagnostic Code 7802, a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2016).

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Five or more scars that are unstable or painful warrant a 30 percent rating.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable and painful scars. Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118 (2016).

Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 4.118 (2015).




i.  Post Prostatectomy Scar

VA treatment records from 2006 through 2015 reflect evidence of a post-prostatectomy scar.  In August 2007, the Veteran underwent a radical retropubic prostatectomy due to prostate cancer, resulting in an abdominal scar.  

In August 2009, the Veteran underwent a VA examination.  Physical examination revealed a scar on the anterior side of the trunk located on the lower mid abdomen.  The scar was linear and the anterior portion of the scar measured 11 centimeters (cm.) by 2 cm.  The scar was not painful on examination and there was no skin breakdown.  The scar was superficial with no underlying tissue damage.  There was no inflammation, edema, or keloid formation.  The scar was not disfiguring and did not limit the Veteran's motion.  There was no limitation of function due to the scar.

A March 2010 VA treatment record notes a well healed surgical scar in the lower midline of the abdomen.  In the middle of the incision, there was a small palpable nodule and discomfort with palpation.  On first palpating the area, there was an impression of a small hernia that was being reduced with a persistent small tender nodule in that area.  There was no evidence of wound infection or cellulitis.  The physician concluded that the Veteran appeared to have a small ventral hernia where his belt crossed causing him to have discomfort with direct pressure.  An April 2010 VA treatment record reflects a consultation for a possible incisional hernia following open prostatectomy.  The Veteran described a tubular tender rod like lesion in the midportion of the incision.  The physician opined that this was "simply scar tissue in the incision around sutures."  The Veteran was tentatively scheduled for surgery.  Thereafter, in May 2010, the Veteran underwent revision of the scar to remove the scar tissue.  The pre-operative diagnosis was painful scar.  Post-operative treatment records from May 2010 reflect that the wound was healing well.  There was mild erythema with staples and minimal fluid accumulation.  The wound was flat.  Some of the staples were removed.  

During a November 2010 VA examination, the Veteran reported that he had a scar below his belly button due to prostate surgery in August 2007.  He did not experience skin breakdown and his current symptoms included pain, which he described as burning pain.  The examiner noted that he did not experience any functional impairment due to the scar.

In March 2013, the Veteran underwent another VA examination.  The Veteran reported that, after his radical prostatectomy in 2007, he was left with a painful scar and painful subcutaneous tissue.  He noted that he had a scar revision a few years later, and that the symptoms improved.  He stated that the scar was no longer painful.  Physical examination revealed a linear scar on the mid lower abdomen which measured 10.5 cm. by 1 cm.  The diagnosis was status post radical prostatectomy scar, and the examiner reported that the scar was asymptomatic.

After a thorough review of the evidence of record, the Board concludes that an initial evaluation in excess of 10 percent is not warranted for the Veteran's post prostatectomy scar under the rating criteria in effect prior to October 23, 2008.  The Veteran is receiving the maximum schedular evaluation for his post prostatectomy scar under Diagnostic Code 7804.  Accordingly, an increased rating greater than 10 percent is not warranted for the post prostatectomy scar under Diagnostic Code 7804 under the rating criteria in effect prior to October 23, 2008.  

In addition, the medical evidence of record does not show that the Veteran's scar caused limited function of the affected part.  The evidence reflects that the Veteran's scar was one linear scar on the abdomen which measured 11 cm. by 2 cm. or 10.5 cm. by 1 cm.  It was superficial with no underlying tissue damage.  There was no inflammation, edema, or keloid formation.  The scar was not disfiguring and did not limit motion or function.  The evidence shows that the scar was painful on examination, and that there was painful scar tissue in the scar which the Veteran elected to have removed.  Although the evidence demonstrates scar tissue and pain, there is no evidence of limitation of function or motion.  In addition, the August 2009 VA examiner specifically reported that the scar was superficial with no underlying tissue damage and that it did not cause limitation of motion.  Similarly, the March 2013 VA examiner stated that the scar was asymptomatic.  Accordingly, since the medical evidence of record does not show that the scar caused limited motion or function, an initial evaluation in excess of 10 percent is not warranted under Diagnostic Code 7805 under the regulations in effect prior to October 23, 2008. 

An increased rating greater than 10 percent is also not warranted under the regulations in effect from October 23, 2008.  Although the evidence shows that the Veteran's scar was painful prior to revision surgery, there was only one scar which was painful.  Accordingly, under Diagnostic Code 7804, an initial rating greater than 10 percent is not warranted.  

Additionally, there is no evidence of record suggesting that the scar was deep and nonlinear or superficial and nonlinear, as the August 2009 and March 2013 VA examinations show that the Veteran's post-prostatectomy scar was linear.  Moreover, there is no evidence suggesting that the scar measured at least 6 square inches (39 square centimeters); or that it measured 144 square inches (929 square centimeters).  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802.  Accordingly, an initial rating greater than 10 percent for post-prostatectomy scar is not warranted under the regulations in effect from October 23, 2008.  

ii.  Right Thorax Scar

The Veteran's VA treatment records from 2008 through 2015 are negative for any complaints of or treatment for a right thorax scar.

In November 2010, the Veteran underwent a VA examination.  When asked about his scar, the Veteran provided symptoms related to his post-prostatectomy scar, and did not report any symptoms associated with his right thorax scar.  On examination, there was a scar on the anterior side of the trunk on the right thorax, mid axillary line, which was noted by the examiner to be the chest tube scar.  The scar was linear and measured 3 cm. by 0.3 cm.  The scar was not painful on examination and there was no skin breakdown.  The scar was superficial with no underlying tissue damage.  There was no inflammation or edema and no keloid formation.  The scar was not disfiguring and did not limit the Veteran's motion.  There was no limitation of function due to the scar.  The diagnosis was status post hemopneumothorax and chest tube placement with residual scar.  

A compensable evaluation is not warranted for the Veteran's right thorax scar.  The scar is not a burn scar and is not located on the head, face, or neck.  Additionally, it is superficial and linear, measuring 3 cm. by 0.3 cm.  There is no evidence that the right thorax scar is unstable or painful.  As there is no evidence that the scar is deep and nonlinear or superficial and nonlinear; that it measured at least 6 square inches (39 square centimeters); or that it measured 144 square inches (929 square centimeters); or that it is unstable or painful, a compensable evaluation is not warranted for the right thorax scar .  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  

c.  Other Considerations

The Board considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extra-schedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional or unusual disability picture that the available schedular ratings for service-connected post-prostatectomy scar, right thorax scar, or hemorrhoids are inadequate.  The criteria under which the Veteran's disabilities are rated are found by the Board to specifically contemplate the Veteran's levels of disability and symptomatology.  Higher ratings are assignable, but the clinical findings do not show that the manifestations are present to warrant higher ratings.  The Board finds that the criteria for the currently assigned ratings reasonably describe the Veteran's disability level and symptomatology.  Furthermore, the evidence does not show marked interference with employment or frequent hospitalization.  Referral for extra-schedular consideration is not warranted.  Further inquiry is not required.  Id.

Finally, under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit-of-the-doubt under Mittleider v. West, 11 Vet. App. 181 (1998), this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a TDIU due to service-connected disability either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran currently receives a 100 percent disability rating from October 20, 2006; accordingly, he is not entitled to a TDIU from October 20, 2006.  Additionally, the Board has addressed the issue of entitlement to a TDIU prior to October 20, 2006 in the Remand section of this decision, below.


ORDER

Entitlement to an effective date earlier than December 17, 2009 for the grant of service connection for PTSD is denied.

Entitlement to an effective date earlier than December 17, 2009 for the award of a 10 percent disability rating for hemorrhoids is denied.

Entitlement to an increased rating greater than 10 percent for hemorrhoids is denied.

Entitlement to an initial rating greater than 10 percent for a post prostatectomy scar is denied.

Entitlement to a compensable rating for a right thorax scar is denied.


REMAND

Under 38 C.F.R. § 20.1304(c), any pertinent new evidence received by the Board without a waiver must be referred to the RO.  38 C.F.R. § 20.1304(c) (2016).  Review of the Veteran's claims file reveals that additional evidence which may be pertinent to his claims for entitlement to an increased rating for PTSD, entitlement to an increased rating for right hip arthritis, entitlement to a compensable rating for hepatitis, entitlement to an increased rating for residuals of a lumbosacral nerve root injury with radiculopathy and history of reflex sympathetic dystrophy, entitlement to an increased rating for residuals of a pelvic fracture and separation of the symphysis pubis with low back pain, entitlement to an increased rating for prostate cancer, and entitlement to restoration of a separate rating for neurogenic bladder associated with prostate cancer residuals has been associated with the claims file and has not been considered by the RO since its January 2014 statement of the case and October 2014 supplemental statements of the case.  This evidence consists of VA treatment records dated from June 2010 to December 2013 and August 2014 through October 2015, as well as lay statement submitted by the Veteran and his wife.  A waiver of RO consideration of this evidence is not of record.  Thus, it would be prejudicial for the Board to address this evidence without a waiver.  

Additionally, the Veteran should be provided with updated VA examinations for his claims of entitlement to increased ratings for PTSD, right hip arthritis and hepatitis, as the most recent VA examinations for these disabilities contained in the claims file are dated in November 2010, almost 7 years ago.  Further, the RO should determine whether any of the additional evidence contained in the claims file suggests a worsening of the Veteran's residuals of a lumbosacral nerve root injury with radiculopathy and history of reflex sympathetic dystrophy, pelvic fracture and separation of the symphysis pubis with low back pain, residuals of prostate cancer, or neurogenic bladder since the most recent VA examinations, conducted in March 2014.  If so, new VA examinations should be provided.

In addition, the November 2010 VA cardiac examination is inadequate, as the examiner did not provide METs testing, which is required to properly evaluate the Veteran's service-connected ischemic heart disease.  38 C.F.R. §§  4.100, 4.104, Diagnostic Code 7005.  Accordingly, the Veteran should be provided with a new VA heart examination to determine the current severity of his ischemic heart disease, and which includes METs testing.

The RO should also provide the Veteran with a VA examination to determine the impact of the Veteran's service-connected disabilities upon his employability prior to October 20, 2006.  

Additionally, the RO should obtain all updated VA treatment records and any associated outpatient clinics since 2015. 

Last, the issues of entitlement to an effective date prior to December 17, 2009 for the grant of entitlement to Dependents' Educational Assistance under 38 U.S.C.A. § Chapter 35 and entitlement to restoration of special monthly compensation (SMC) at the housebound rate from May 1, 2010 are intertwined with the increased rating claims remanded herein.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all updated VA treatment records and any associated outpatient clinics since 2015.  All attempts to obtain these records should be documented in the claims file.

2.  Thereafter, schedule the Veteran for a comprehensive VA psychiatric examination to determine the current severity of the Veteran's PTSD.  The evidence of record, in the form of electronic records, and any additional VA treatment or evaluation records in digital formats must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms. 

The examiner must comment upon the presence or absence, and the frequency or severity of symptoms due to PTSD.  The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning. 

The examiner must also provide an opinion whether the functional effects of the Veteran's PTSD and any other psychiatric disability or characteristics, signs, or symptoms of other disability that are not differentiable from the Veteran's PTSD render him unable to obtain or retain employment. 

If the examiner cannot provide any of the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran must also be afforded an appropriate VA examination to determine the current severity of his service-connected right hip disorder.  The VA claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies, to include range of motion testing of the right hip, expressed in degrees, with standard ranges provided for comparison purposes, must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must describe, in detail, all symptomatology of the Veteran's right hip disability, and indicate whether there is malunion of the right femur with slight, moderate, or marked hip disability, whether there is fracture of the surgical neck of the right femur, or whether there is fracture of the shaft or anatomical neck of the right femur.  The VA examiner must determine whether there is any weakened movement, excess fatigability, or incoordination, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  Range of motion testing should be conducted for both active and passive motion, and both with and without weight bearing.

An opinion must be provided as to whether any right hip pain could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  With respect to any subjective complaints of pain, the examiner is requested to specifically comment on whether pain is visibly manifested on movement of the right hip, the presence and degree of, or absence of, muscle atrophy, the presence or absence of changes in condition of the skin indicative of disuse, or the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain.  A complete rationale for all opinions should be provided. 

4.  Schedule the Veteran for a new VA examination to assess the current severity of his hepatitis.  A copy of this remand and the Veteran's entire claims file must be made available to, and reviewed by, the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.

The examiner must state whether the Veteran's hepatitis causes daily fatigue, malaise, anorexia, minor or substantial weight loss or other sign of malnutrition, hepatomegaly, dietary restriction, continuous medication, or incapacitating episodes.  The examiner should report whether the symptoms are intermittent or near-constant and debilitating.  If the hepatitis causes incapacitating episodes (a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician), the examiner should note the frequency and duration of the episodes in the past 12 months.  The examiner should report whether the incapacitating episodes cause symptoms of fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.

5.  The RO should determine whether any of the additional evidence contained in the claims file suggests a worsening of the Veteran's residuals of a lumbosacral nerve root injury with radiculopathy and history of reflex sympathetic dystrophy, pelvic fracture and separation of the symphysis pubis with low back pain, residuals of prostate cancer, or neurogenic bladder since the most recent VA examinations, conducted in March 2014.  If so, new VA examinations must be provided.

6.  The RO must provide the Veteran with a VA examination to determine the current severity of his ischemic heart disease.  The claims file, including a copy of this Remand, must be made available to and reviewed by the examiner.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The VA examiner should identify all present symptoms and manifestations attributable to the Veteran's service-connected ischemic heart disease, in accordance with the rating criteria specified at 38 C.F.R. § 4.104, Diagnostic Codes 7005 (2016).  In this regard, the examiner must, among other things, provide the following information:

The examiner should provide an assessment of exercise capacity in terms of METs; left ventricular function; and commentary on the presence, or lack thereof, of chronic congestive heart failure, and its frequency. 

In providing the above opinion the examiner should be advised that VA regulation require METs testing for evaluating cardiovascular disabilities in all cases unless there is a medical contraindication, LVEF testing is 50 percent or less, when chronic congestive heart failure is present, there have been more than one episode of congestive heart failure within the past year, or when a 100 percent evaluation can be assigned on another basis.  See 38 C.F.R. § 4.100.  If a determination of METs by exercise testing cannot be done for medical reasons, then the examiner should document the reason for not performing METs testing and he or she should provide an estimate of the level of activity expressed in METs that is supported by specific examples (such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness or syncope. 

In providing the above opinion the examiner should take into account the fact that the Veteran is both competent and credible to report on the observable symptoms of his ischemic heart disease even when the symptoms are not documented in his medical records.

If there was a material change in the severity of the Veteran's disability at any time during the pendency of the appeal, the examiner should identify the date of this change and provide an opinion as to the severity of the disability before and after the change.

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion.

7.  The Veteran should be provided with a VA examination to determine the effects of all of his service-connected disabilities, in combination, on his ability to maintain employment consistent with his education and occupational experience prior to October 20, 2006.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history prior to October 20, 2006.  Based on a review of the case, the vocational expert must provide an opinion as to the following:

*Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected disabilities, considered in combination, precluded him from securing and following substantially gainful employment consistent with his education and occupational experience prior to October 20, 2006? 

The opinion provided must include an explanation of the bases for the opinion. If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion could not be provided without resort to speculation.

8.  Notify the Veteran that he must report for the examinations and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

9.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal taking into consideration all newly acquired evidence, to specifically include all VA treatment records associated with the claims file since the January 2014 statement of the case and the October 2014 supplemental statements of the case.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


